               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

                         )
JEFF WELCH and TANYA     )
WHITE,                   ) CAUSE NO. CV-19-8-BU-BMM-JCL
                         )
         Plaintiffs,     )
vs.                      )
                         )         JUDGMENT
                         )
JG WORLDWIDE, LLC, JENA  )
GARDNER and JAMES SALEH, )
                         )
         Defendants.     )


     Pursuant to the Stipulation for Entry of Judgment signed by the

Defendants JG Worldwide, LLC, Jena Gardner, and James Saleh, and filed

in this matter as Doc. 30, the Court hereby enters judgment in this matter in

favor of Plaintiffs Jeff Welch and Tanya White and against Defendants JG

Worldwide, LLC, Jena Gardner, and James Saleh, in the amount of

$223,136.00.

     DATED this 24th day of July, 2019.
